Citation Nr: 1431621	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  11-06 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for anxiety disorder, not otherwise specified (NOS), to include a claim for insomnia and memory loss (mixed anxiety depressive disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1986 to December 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

During the period of the appeal, the RO granted service connection for peripheral neuropathy, right lower extremity (claimed as restless leg syndrome) and for peripheral neuropathy, left lower extremity (claimed as restless leg syndrome) in an October 2011 rating decision.  Therefore, these claims for service connection have been resolved and are no longer before the Board on appeal.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

In a July 2009 letter, the Veteran requested that his claims folder be transferred to the VARO in Manila, the Republic of the Philippines.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

In a March 2012 primary care note from the VA Medical Center in Manila, it was noted that the Veteran was scheduled to see a psychiatrist on March 27, 2012.  The claims file does not contain any record whether the Veteran saw a psychiatrist.  A remand is necessary to determine if the Veteran saw a psychiatrist, and if so, any treatment records need to be associated with the claims folder.

Additionally, the Veteran's last examination to evaluate his anxiety disorder NOS was in December 2011.  Given the gap in time since the last examination, the Board finds that this matter should be remanded to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent, and severity of his disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical, and private, records of all evaluations and treatment the Veteran received for his service-connected anxiety disorder NOS, to include treatment reports of any visit to a psychiatrist in March 2012.  All requests for records and responses must be associated with the claims folder.

2. After the above has been completed, Schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected anxiety disorder NOS.  The entire claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed and all findings should be reported in detail.  

The examiner is asked to:

A. Indicate all psychiatric disabilities currently shown; and determine all current manifestations associated with the Veteran's service-connected anxiety disorder NOS, to include: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and an inability to establish and maintain effective relationships, and to comment on its severity;

B. Specifically address the degree of social and occupational impairment caused by the Veteran's anxiety disorder NOS.

C. A current Global Assessment of Functioning (GAF) score should also be provided.

A complete rationale for all opinions expressed should be provided, to include if the examiner determines an opinion cannot be provided without resorting to speculation.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (holding that an examiner's report that he or she cannot provide an opinion without resorting to speculation is inadequate unless the examiner provides a rationale for that statement).

3. Thereafter, the AOJ should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AOJ should review the examination reports to ensure that they are responsive to and in compliance with the directives of this remand and if not, the AOJ should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. After completing any additional development deemed necessary, the AOJ should readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If the issue remains denied, the Veteran and his representative must be provided a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



